Citation Nr: 1041513	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  08-02 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
condition.

2.  Entitlement to service connection for headaches and 
dizziness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel





INTRODUCTION

The Veteran had active military service from September 1966 to 
August 1967.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  


FINDINGS OF FACT

1.  A bilateral foot condition was not shown in service nor is a 
present bilateral foot condition demonstrated.

2.  A disorder manifested by headaches and dizziness clearly and 
unmistakably existed prior to service, and the evidence clearly 
and unmistakably shows that they were not permanently aggravated 
by service.


CONCLUSIONS OF LAW

1.  A bilateral foot disorder was not incurred or aggravated in-
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2009).

2.  A chronic disorder manifested by headaches and dizziness was 
not incurred or aggravated in-service.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & 
Supp. 2010) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application.  
VA notified the Veteran in September 2007 of the information and 
evidence needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain.  This 
correspondence also informed the Veteran of how disability 
ratings and effective dates are determined.  

The Veteran has not been afforded VA examinations to determine 
the nature and etiology of his claimed bilateral foot disorder 
and any disorder manifested by headaches and dizziness.  However, 
a VA examination or opinion is deemed necessary only if the 
evidence of record (a) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (b) establishes that the Veteran suffered 
an event, injury, or disease in service; (c) indicates that the 
claimed disability or symptoms may be associated with the 
Veteran's service or other service-connected disability, and (d) 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2009); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In 
this case, the requirement to examine the Veteran is not 
triggered as the evidence of record does not meet these initial 
evidentiary thresholds. 

The Board acknowledges that the appellant was granted entitlement 
to Social Security Administration disability benefits effective 
February 2007.  In Golz v. Shinseki, No. 2009-7039 (Fed. Cir. 
2010), the United States Court of Appeals for the Federal Circuit 
found that the legal standard for relevance requires VA to 
examine the information it has related to medical records, and, 
if there exists a reasonable possibility that the records could 
help the Veteran substantiate the claim for benefits, the duty to 
assist requires VA to obtain the records.  Here, however, no 
proffer of proof has been presented showing that Social Security 
Administration records would show or suggest a link between the 
appellant's active duty service and any current foot disorder, 
headaches and/or dizziness.  Indeed, the Veteran has not even 
suggested that to be the case.  Without reasonable possibility 
that the Social Security Administration records are relevant to 
these claims of entitlement to service connection, there is no 
duty to remand this case and secure them.  Id.  

Accordingly, VA has fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim.  There is no evidence that additional 
records have yet to be requested, or that additional examinations 
are in order. 

Entitlement to Service Connection-Laws and Regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also 
be warranted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).
A veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or where 
clear and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  See, 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  

In order to rebut the presumption of sound condition under 38 
U.S.C.A. § 1111, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).  In VAOPGCPREC 3-2003, VA's General Counsel 
noted that "[u]nder the language of [38 U.S.C. § 1111], VA's 
burden of showing that the condition was not aggravated by 
service is conditioned only upon a predicate showing that the 
condition in question was not noted at entry into service."

A pre-existing disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a) (2009).
"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that the "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a lower 
burden to satisfy than that of "clear and unmistakable 
evidence").  It is an "onerous" evidentiary standard, requiring 
that the preexistence of a condition and the no-aggravation 
result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 
131 (2003).
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Factual Background and Analysis-Bilateral Foot Condition

The Veteran asserts that he suffered from frostbitten feet while 
on active duty.  The Veteran's service treatment records contain 
no evidence whatsoever as to complaints of or treatment for 
frostbite or indeed any foot disorder.  Moreover, the claims file 
contains no evidence of any present foot disability.

While the Veteran is competent to state that he had feet that 
were extremely cold while on active duty, he is not competent to 
state that his feet were frostbitten.  Diagnosing frostbite 
requires specialized medical knowledge.  Further, as a lay 
person, the appellant is not competent to diagnose a foot 
disorder and then link such a disorder to service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Finally, no credibility 
attaches to the appellant's assertion that he has had continuing 
problems with his feet since service in light of the absence of 
any evidence of a current foot disorder since he separated from 
service.  Indeed, the credibility of the appellant's argument is 
severely damaged when it is observed that he failed to report any 
foot problems while hospitalized in July 1967 immediately prior 
to discharge.  Accordingly, because a grant of service connection 
requires evidence demonstrating the in-service incurrence of a 
disability, evidence demonstrating a present disability and a 
link between the two, and because the evidence of record contains 
none of the requisite elements, the Veteran's claim must be 
denied.  38 U.S.C.A. § 1110.



Factual Background and Analysis- Dizziness

Initially, the Board notes that there is no showing of any 
headache or dizziness disorder upon induction.  Accordingly, the 
presumption of soundness applies.  38 U.S.C.A. § 1111.  In this 
case, however, the file contains clear and unmistakable evidence 
that the claimed headaches and dizziness preexisted service.  

Included in the service treatment records is a July 1967 medical 
board report in which three physician members determined that the 
Veteran's headaches and complaints of dizziness began in 1962, 
i.e., prior to service.  The medical board found that in July 
1962, the appellant was involved in a car accident which rendered 
him unconscious.  Two weeks later the appellant began having 
headaches, and dizzy spells.  The headaches and dizziness were at 
times so severe prior to service that the appellant fell, and 
needed to miss school.  The appellant was examined in-service, 
and his headaches were found to be intractable.  

The medical board, which was composed of three physicians, 
unanimously concluded that a headache disorder existed prior to 
service.  These three physicians further unanimously concluded 
that the disorder was not aggravated by service.  A July 1967 
statement signed by the Veteran noted his request for discharge 
due to his physical disability.  The appellant acknowledged that 
the medical board had found that his disability existed prior to 
enlistment and was not be incident to or aggravated by his 
military service.  His DD 214 noted that he was not entitled to 
severance pay.  For the above reasons, the presumption of 
soundness at enlistment is rebutted by clear and unmistakable 
evidence.  Accordingly, the relevant inquiry for consideration is 
whether any disorder manifested by headaches and dizziness was 
aggravated by his service. 

The Veteran, in his July 2010 informal hearing presentation, 
concedes that his headache and dizziness condition existed prior 
to service.  He argues, however, that it was aggravated by 
service.  In support of this contention, the Veteran points to a 
May 1967 treatment record which notes in part that "work" 
aggravated his headaches.  

The Board finds that the evidence clearly and unmistakably is 
against the Veteran's assertions.  While the evidence clearly 
shows that the Veteran experienced headaches and dizziness in 
service, the competent medical evidence does not show that the 
condition was permanently aggravated by his service.  
Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation.  
Rather, the underlying condition must have worsened.  Hunt v. 
Derwinski, 1 Vet.App. 292, 297 (1991).  The evidence of record 
shows that the Veteran complained of headaches when he worked, 
however, there is no evidence of a permanent aggravation of his 
preexisting disability.  Indeed, the only competent evidence 
which addresses the question whether the appellant's preexisting 
disorder was aggravated in-service concluded that the disorder 
was not aggravated by service.  While the appellant is competent 
to state that he had worsening headaches in-service, his lay 
opinion is clearly and unmistakably rebutted a medical opinion 
endorsed by three physicians that his preexisting disability was 
not aggravated in-service.

In order to succeed in a claim for service connection based on 
aggravation, the evidence must demonstrate "a lasting worsening 
of the condition" - that is, a worsening that existed not only 
at the time of separation but one that still exists currently.  
Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 
Vet. App. 529, 538 (1996).  Temporary or intermittent flare-ups 
during service of a pre-existing injury or disease are not 
sufficient to be considered aggravation in service unless the 
underlying disability, as contrasted to the symptoms of that 
disability, has worsened.  Hunt; Beverly v. Brown, 9 Vet. App. 
402 (1996).  The evidence does not contain a single iota of 
evidence regarding the current nature of the Veteran's headaches 
and dizziness.  Moreover, the available medical evidence shows 
neither service incurrence nor service aggravation, a finding 
that the Veteran's condition was permanently aggravated by 
service is completely unwarranted.  Accordingly, the claim of 
entitlement to service connection for headaches and dizziness 
must be denied.

In reaching these decisions the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the appellant's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The claims are denied.


ORDER

Entitlement to service connection for a bilateral foot condition 
is denied.

Entitlement to service connection for headaches and dizziness is 
denied. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


